Citation Nr: 9920743	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for retropatellar pain syndrome of the right knee.

2.  Entitlement to a disability rating in excess of 20 
percent for retropatellar pain syndrome of the left knee.

3.  Entitlement to service connection for "chest pain."


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted service connection for bilateral 
retropatellar pain syndrome, and denied service connection 
for chest pain as not well-grounded.  At the time, a 
noncompensable (0 percent) rating was assigned for the 
bilateral retropatellar pain syndrome, effective July 8, 
1996.  The veteran was subsequently granted ratings of 10 
percent for each knee by an April 1997 rating decision, and 
then the 20 percent ratings (for each knee) currently in 
effect by an August 1997 rating decision, effective April 27, 
1996.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
instant case, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Where entitlement to compensation has 
already been established in a prior final rating action, an 
appellant's disagreement with a subsequent rating is a new 
claim for an increased evaluation based on the level of 
disability presently shown by the evidence.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  In this case, a review 
of the evidence shows that rather than provide a staged 
rating for discrete intervals during the pendency of the 
appeal, the RO made the highest rating award it found was 
warranted retroactive to the earliest effective date 
assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.  


FINDINGS OF FACT

1.  The evidence does not show that either of the veteran's 
knees is characterized by arthritis, with flexion limited to 
15 degrees, or extension limited to 20 degrees or more, or by 
severe impairment, including subluxation or instability.

2.  No competent medical evidence is on file relating the 
veteran's current chest pain to his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for retropatellar pain syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).

2.  The criteria for a disability rating in excess of 20 
percent for retropatellar pain syndrome of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).

3.  The claim of entitlement to service connection for chest 
pain is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Retropatellar Pain Syndrome

Background.  The veteran's lower extremities were clinically 
evaluated as normal on his August 1994 enlistment 
examination.  At that time, the veteran reported that he had 
never experienced a "[t]rick" or locked knee.  The service 
medical records show that he sought treatment for left knee 
pain in January 1995.  He sought treatment for right and left 
knee pain in December 1995, and underwent physical therapy 
for several months.  X-rays taken of both knees in March 1996 
were within normal limits. 

Service connection was granted for bilateral retropatellar 
pain syndrome by an August 1996 rating decision.  The RO 
noted that the service medical records showed treatment for 
the disability.  However, the RO assigned a noncompensable 
rating because, at that time, there was no objective evidence 
of painful motion or subluxation, or of lateral instability 
of either knee.

The veteran submitted his Notice of Disagreement with the 
above rating decision in September 1996.  At that time, he 
asserted that he was receiving medical treatment for his 
knees at the VA Medical Center (VAMC) in Las Vegas, Nevada, 
and that he was going to be fitted for knee braces in October 
1996.

VA medical records were subsequently obtained that covered 
the period from July to December 1996.  These records showed 
treatment for bilateral knee pain.  It was noted in September 
1996 that X-rays of both knees were negative.  Records from 
December 1996 show treatment for bilateral knee pain with 
activity, with the left greater than the right.  There was 
positive patellar pain and patella apprehension, bilaterally.  
There was also mild crepitus with range of motion.  However, 
there was no ligament laxity or joint line tenderness. 

The veteran underwent a VA orthopedic examination in February 
1997.  At the time of the examination, the veteran reported 
pain in both knees that was sharp and throbbing, with an 
intensity of an "8."  He reported that the pain was 
constant, and that his knees would crack and pop.  
Additionally, he was unable to stand for a prolonged time, 
sit, or squat.  He also reported that he had difficulty 
climbing and descending stairs, and that he could not run or 
lift heavy objects.  

On physical examination, the examiner found no swelling or 
effusion.  There was ballottement of the patella of both 
knees with mild crepitus and a complaint of pain.  Active and 
passive movement with slight crepitus was noted 
"subpatellar".  There was no tenderness over the MCLS or 
the LCLS.  No subluxation or lateral instability was present.  
Muscle strength was of normal limits on gravity testing 
against resistance.  McMurray's and drawer tests, as well as 
the Lachman test, were negative.  There was evidence of 
swelling of the right knee.  No deformity was noted for 
either knee.  Range of motion for the right knee was flexion 
to 137 degrees, and extension to 5 degrees.  Range of motion 
for the left knee was flexion to 134 degrees, and extension 
to 5 degrees.  X-rays of both knees were taken, which showed 
no bone or joint abnormality.  Based on the foregoing, the 
examiner diagnosed bilateral retropatellar femoral pain 
syndrome.  

Additional VA treatment records were obtained that covered 
the period from July 1996 to June 1997.  These records show 
treatment for bilateral knee problems, with the left greater 
than the right.  Additionally, these records note that the 
veteran used knee braces, bilaterally. On April 11, 1997, the 
veteran complained of left knee pain and swelling of 11 days' 
duration.  Then, on June 10, 1997, the veteran was given a 
note certifying that he was unable to return to work because 
of disability until June 20, 1997.  On June 23, 1997, this 
certification was extended to July 1, 1997.  Lateral 
subluxation was found on July 27, 1997.  

The veteran underwent a new VA examination in August 1997.  
The examiner noted that he had had the opportunity to 
personally review the veteran's C-file, and summarized the 
contents therein.  At the time of the examination, the 
veteran reported constant knee pain which he rated an average 
of 8 on a scale of 0 to 10.  He described the pain as varying 
from lingering to a sharp, stabbing ache.  The pain was 
localized in the patellar region.  The veteran also reported 
locking of the knees with prolonged sitting.  He had 
increased discomfort with prolonged standing and walking.  

On physical examination, the examiner noted that the veteran 
was observed ambulating, and that his gait was stiff-legged 
and very antalgic even with the use of a cane.  There was no 
obvious angular deformity of either knee.  The patellae 
appeared to be well aligned, bilaterally.  Both the right and 
left quadriceps muscles showed fair tone.  There was no 
retropatellar crepitus, or real patellar apprehension sign.  
However, there was retropatellar clicking when the quadriceps 
muscles were contracted.  This was noted to be mildly 
painful.  Range of motion testing showed that flexion was 
limited to approximately 90 degrees in each knee.  No 
ligamentous instability was seen in either knee.  There was 
no lateral or medial joint line tenderness.  There was 
tenderness along the distal pole of the patella, as well as 
the patella itself, to direct pressure.  McMurray's sign was 
negative.  The examiner also noted that anterior-posterior 
and lateral views of September 1996 X-rays revealed both 
knees to be normal.  X-rays taken in July 1997 appeared to 
show some mild left knee medial joint space narrowing.  Based 
on the foregoing, the examiner diagnosed disabling 
retropatellar pain syndrome, bilateral.

In the August 1997 rating decision, the RO granted a 
disability rating of 20 percent for both of the veteran's 
knee disorders.  The RO noted the VA treatment records, as 
well as the results of the August 1997 VA examination.  
Further, the RO noted that the August 1997 examination had 
been requested because the treatment records indicated that 
there were significant orthopedic problems.  Based upon this 
medical evidence, the RO found that there was a significant 
amount of pain consistent with evidence of some swelling and 
effusion.  Despite the lack of any other objective findings 
of any significance, the veteran was shown to be in constant 
use of braces, and medication for pain, and was noted to be 
using a cane on the recent VA examination.  Despite this, he 
had a stiff antalgic gait.  Therefore, the 20 percent rating 
was assigned based on pain, the observed gait, and chronicity 
of complaints.

Additional VA records were obtained for the period from July 
1997 to December 1998.  It was noted on September 11, 1997 
that there was no evidence of patellar malalignment.  
Therefore, surgery was not recommended.  On April 1, 1998, 
the veteran sought a refill of his pain medication.  At that 
time, it was noted that he had been discharged from the pain 
clinic in December 1997 due to "no show."  On April 20, 
1998, he described the pain in both knees as being a 6 out of 
10 on the pain scale.  On April 29, 1998, he reported 
decreased pain in both knees to 3 out of 10 on the pain 
scale.  Range of motion was within normal limits.  In May 
1998, the veteran reported decreased pain of both knees to 2 
out of 10 on the pain scale.  Range of motion of both knees 
was within normal limits.  He had functional strength of both 
knees of 4+/5.  The veteran was able to ambulate without any 
assistive device or gait deviation.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's service-connected retropatellar pain syndrome 
is currently evaluated as analogous to osteomalacia, which is 
itself rated as degenerative arthritis on the basis of 
limitation of motion of any affected part.  38 C.F.R. § Part 
IV, Codes 5003, 5014 (1998).  The RO has assigned disability 
ratings for the veteran's bilateral  knee disorders in 
accordance with the criteria set forth under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under this Code, slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment and a 30 
percent evaluation requires severe impairment.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned. Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (1998).

The Board notes that any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). The General Counsel 
for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additional disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Consequently, the Board will consider whether 
Diagnostic Code 5003 can also be applied in evaluating the 
severity of the veteran's service-connected bilateral knee 
disorders.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis. In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that both his right and left knee are more disabling 
than contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded.  As a 
preliminary matter, the Board notes that VA has accorded the 
veteran an examination in relation to these claims, and 
obtained medical records pertaining to the treatment he has 
received for his knee problems.  There does not appear to be 
any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The evidence on file, including the various X-ray reports, 
does not show that either of the veteran's knee disorders is 
manifested by arthritis.  Therefore, a separate evaluation 
for arthritis is not for application in the instant case.  
Moreover, a review of the range of motion results shown on 
the VA examinations, as well as the medical treatment records 
on file, does not show flexion limited to 15 degrees, or 
extension limited to 20 degrees or more.  In short, neither 
of the veteran's knees is characterized by limitation of 
motion that would warrant an evaluation in excess of the 20 
percent rating currently assigned under either Diagnostic 
Code 5260 or 5261.  38 C.F.R. § 4.71a.

Finally, the Board finds that the medical evidence does not 
indicate or even approximate severe impairment of either 
knee, to include subluxation and instability.  The February 
1997 VA examination found no subluxation or lateral 
instability, while the August 1997 VA examination found no 
ligamentous instability.  Moreover, no deformity was found on 
either examination.  Although the medical treatment records 
show continuous treatment for bilateral knee pain, the 
evidence, particularly the April 1998 records, indicates that 
the veteran's bilateral knee disorders have responded to 
treatment.  Therefore, the Board concludes that the evidence 
does not meet or nearly approximate the criteria necessary 
for the next higher disability rating of 30 percent for 
either knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 20 percent.  These regulations are applicable in 
the instant case since the veteran's disability is 
characterized by pain with resulting functional impairment of 
his knees.  Despite these subjective complaints, the record 
does not contain evidence by which it can be factually 
ascertained that there is functional impairment attributable 
to the bilateral knee disorders which would warrant a rating 
in excess of the 20 percent rating currently in effect.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 20 percent.

The Board also notes that it has also taken into 
consideration the concept of "staged ratings," pursuant to 
the guidelines of Fenderson, supra.  However, a review of the 
evidence does not show any distinct periods where the 
veteran's bilateral knee disorders met or nearly approximated 
the criteria necessary for an evaluation in excess of the 20 
percent rating currently assigned.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 20 percent for his 
retropatellar pain syndrome of the right  and left knees.  
Accordingly, his claim must be denied.

II.  Chest Pain

Background.  The veteran's psychiatric condition, heart, 
lungs and chest were clinically evaluated as normal on his 
August 1994 enlistment examination.  At that time, the 
veteran reported that he had never experienced pain or 
pressure in the chest, chronic cough, palpitation or pounding 
heart, or chronic or frequent colds, depression or excessive 
worry, or nervous trouble of any sort.  The service medical 
records show that the veteran was treated for atypical chest 
pain in March 1995.  Diagnosis was noncardiac chest pain.  He 
subsequently sought emergency treatment for chest pain in 
October 1995, at which point he was referred to cardiology.  
Baseline electrocardiogram (EKG) and baseline echocardiogram 
conducted in November 1995 were within normal limits.  He was 
exercised to 100 percent of his maximal heart rate, where it 
was noted that he complained of atypical chest pain at peak 
exercise.  There were no ischemic EKG changes at peak 
exercise or during recovery.  Electrocardiographic images 
revealed augmentation of myocardial function in all 
coronary/myocardial distributions.  Final impressions were 
that the exercise stress echocardiogram was within normal 
limits with no evidence of coronary ischemia.  The service 
medical records show no treatment for psychiatric problems 
during the veteran's period of active duty.  While the 
veteran was treated during service for a cough, shortness of 
breath, and a cold, he was not diagnosed with asthma.  No 
discharge examination is on file.

In the August 1996 rating decision, the RO denied service 
connection for chest pain as not well-grounded.  The RO noted 
that service medical records revealed the complaint of chest 
pain, but that evaluation found no heart disease.  Also, 
stress test results were within normal limits with no 
evidence of coronary ischemia.  Therefore, the RO concluded 
that the claim was not well-grounded as no disease or 
disability was found in service related to the complaint of 
chest pain.  The veteran appealed this decision to the Board.

The veteran underwent a VA cardiovascular examination in 
February 1995.  It was noted that he had experienced chest 
pain in 1995 during a PT test, and that all tests performed 
at that time were normal.  An electrocardiogram performed at 
this examination was interpreted as sinus bradycardia, 
otherwise normal.  There was no evidence of cardiomegaly on 
chest X-ray.  Stress test was not indicated.  The examiner 
diagnosed sinus bradycardia, borderline hypertension.

On his VA Form 9, Appeal to the Board, received in November 
1997, the veteran asserted that his chest pain was due to 
pulmonary problems, not cardiac difficulty.  He stated that 
he was currently being treated for asthma, and that his 
episodes of chest pain were the direct result of strenuous 
activity and stress.  Further, he stated that these factors 
could contribute to an asthmatic episode resulting in chest 
pain.  Additionally, he asserted that his chest pain might 
also be due to anxiety attacks and that he was scheduled to 
meet with mental health personnel.  The veteran requested 
that his claim not be ruled not well-grounded since he was 
being treated for chest pain.  However, he stated that the 
exact cause was not known.

As indicated above, VA medical records are on file which 
cover the period from July 1996 to December 1998.  These 
records show that the veteran was treated for chest pain in 
May, October, and November 1997.  The records from November 
1997 noted that Tagamet was not helpful, and that pulmonary 
function tests were normal.  The diagnosis was atypical chest 
pain.  Nothing in these records related the veteran's chest 
pains to his period of active service.

In conjunction with his claim of service connection for chest 
pains, the veteran underwent VA psychiatric and respiratory 
examinations, as well as a pulmonary function test, in 
December 1998.

The December 1998 VA psychiatric examination report stated 
that it was hard to correlate the veteran's chest pains to 
anxiety.  It was noted that the veteran himself stated that 
his chest pain was relieved by anti-asthmatic medication like 
an inhaler.  It was also noted that he was never seen in the 
psychiatric clinic while in service.  Further, he had only 
been seen once at the VA mental health clinic for an 
evaluation.  The diagnosis was anxiety disorder, not 
otherwise specified.

The December 1998 VA respiratory examination found no 
evidence of cardiac involvement.  There was no chest wall or 
spinal abnormalities.  Head, ear, eyes, nose, and throat were 
unremarkable except for a postnasal drip.  Cardiac 
examination showed a regular rhythm and rate of 90 with no 
murmurs, rubs or gallops.  The lungs were clear to 
auscultation.  It was noted that all diagnostic and clinical 
tests were included in the report.  Based on the foregoing, 
the examiner diagnosed asthma, presently no impairment.  
Nothing in this examination report related the veteran's 
chest pains to his period of active service.

The December 1998 VA pulmonary function test showed that 
there was no obstructive lung defect indicated by the 
FEV1/FVC ratio.  However, it was stated that since VC was 76 
percent of predicted, an additional restrictive lung defect 
could not be excluded by spirometry alone.  On the basis of 
this study it was recommended that more detailed pulmonary 
function testing might be useful if clinically indicated.  
Moreover, it was noted that there was good effort by the 
veteran on all maneuvers.  The veteran mentioned that he had 
never been diagnosed with asthma, but had been prescribed 
Combivent and Vancanase for shortness of breath.  The veteran 
also reported that he had "dysthmea" during physical 
activities and stress.  It was further noted that all 
maneuvers had been performed without any apparent adverse 
reactions.

In a March 1999 Supplemental Statement of the Case, the RO 
denied service connection for asthma and anxiety with chest 
pain as not well-grounded.

In a July 1999 statement, the veteran's representative 
contended that certain M21-1 provisions required a full 
development by the RO prior to making a well-grounded 
determination.  Therefore, the representative asserted that 
if the Board determined the claim was not well-grounded, then 
it should remand the case for compliance with those M21-1 
provisions.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In addition to these general rules of service connection, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.310(a) (1998).  However, such a 
determination of medical causation requires competent medical 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of his claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit, 5 Vet. App at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumptive period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for chest pain, claimed as 
due to asthma or anxiety. 

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  Although the veteran, as a lay person, is 
competent to testify to the pain he has experienced since his 
military service, he is not competent to testify to the fact 
that what he experienced in service and since service is the 
same condition.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999).  Further, the evidence does not show that the 
veteran's in-service chest pains were the result of a chronic 
condition.  In fact, the veteran acknowledged on his VA Form 
9 that the exact cause of his chest pains was unknown.  
Therefore, competent medical nexus evidence is necessary to 
well ground the veteran's claim.  

While the medical evidence shows treatment during service for 
chest pain, as well as evidence of current treatment for 
chest pain, there is no competent medical nexus evidence.  
Caluza at 506.  The only such evidence is the veteran's 
contentions that his chest pain may be due to anxiety or 
asthma.  Nothing in the record shows that the veteran is 
qualified to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's contentions cannot well-ground his claim.  
Grottveit at 93.  Even if the veteran were qualified to 
render a medical opinion, he is not service-connected for 
either asthma or anxiety.  Thus, the veteran would not be 
entitled to service connection for chest pains as secondary 
to either asthma or anxiety.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310(a).  

For the reasons stated above, the Board concludes that the 
veteran's claim is not well-grounded and must be denied.

Regarding the underlying contention that certain M21-1 
provisions require a full development by the RO prior to 
making a well-grounded determination, the Board notes that it 
is required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the Court 
held that the Board is not required to remand a claim for 
additional development, in accordance with 38 C.F.R. § 19.9, 
prior to determining that a claim is not well-grounded.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the Federal 
Circuit upheld the Court's interpretation of 38 U.S.C.A. § 
5107(a) and held that VA has no duty to assist the claimant 
in the absence of a well-grounded claim.  Moreover, in the 
recent case of Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 14, 1999), the Court expressly rejected the 
argument that the provisions of the M21-1 manual require a 
duty to assist prior to the submission of a well-grounded 
claim.  

However, where an application for benefits is not complete 
and VA is on notice through a veteran's assertion of hearsay 
medical evidence that may complete the application, VA has an 
obligation under 38 U.S.C.A. § 5103(a) to inform the veteran 
of the evidence necessary to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  In the 
instant case, the Board finds that the RO has advised the 
veteran of the elements necessary for a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.  Moreover, 
since the veteran has not submitted the evidence necessary 
for a well-grounded claim, a weighing of the merits of the 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49






ORDER

Entitlement to a disability rating in excess of 20 percent 
for retropatellar pain syndrome of the right knee is denied.

Entitlement to a disability rating in excess of 20 percent 
for retropatellar pain syndrome of the left knee is denied.

Entitlement to service connection for chest pain, claimed as 
due to asthma or anxiety, is denied.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

 

